 


117 HR 5351 IH: Prioritizing Readiness and Competitiveness Act
U.S. House of Representatives
2021-09-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
117th CONGRESS1st Session 
H. R. 5351 
IN THE HOUSE OF REPRESENTATIVES 
 
September 23, 2021 
Mrs. Hinson introduced the following bill; which was referred to the Committee on Appropriations, and in addition to the Committees on Armed Services, Financial Services, and Foreign Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To ensure the United States maintains a competitive edge over China, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Prioritizing Readiness and Competitiveness Act or the PRC Act.  2.Statement of policyIt is the policy of the United States that— 
(1)great power competition with the People’s Republic of China will define the future of the 21st century; (2)the People’s Republic of China is a revisionist power that seeks to upend the international system in ways that are inimical to United States national interests; 
(3)great power competition with the People’s Republic of China is global in nature and requires a whole-of-government response; (4)resilient domestic manufacturing, a strong and advanced United States Navy, and an innovative economy are critical to succeeding in great power competition; and 
(5)promoting and supporting new technological research and development will be necessary to maintain a competitive advantage and effectively combat hostile efforts by the Government of the People’s Republic of China. 3.Transfer of certain unexpended funds related to Afghanistan for the purpose of building a resilient domestic industrial base and strengthening defense technology innovation (a)In generalThe President shall transfer to each of the following appropriations accounts for the following purposes an amount equal to one-third of the total amount rescinded under subsection (b): 
(1)The Defense Production Act purchases account for activities by the Department of Defense pursuant to sections 108, 301, 302, and 303 of the Defense Production Act of 1950 (50 U.S.C. 4518, 4531, 4532, 4533). (2)The Shipbuilding and Conversion, Navy account of the Department of Defense. 
(3)The research, development, test, and evaluation, Defense-wide account of the Department of Defense, to be available for the Defense Advanced Research Projects Agency to carry out projects related to strengthening the United States’ global advantage in strategic technologies, which may include aerospace, robotics, artificial intelligence, information technology, new and advanced materials, biotechnology, advanced machinery, telecommunications, and energy and power generation. (b)Rescission of unexpended funds dedicated to maintaining a military and diplomatic presence in AfghanistanThe following amounts are hereby rescinded: 
(1)The unobligated balance of amounts made available to the Department of Defense for the Afghanistan Security Forces Fund. (2)Of the unobligated balance of amounts made available to the Department of State for Diplomatic Programs, all remaining funds relating to maintaining United States diplomatic personnel in Afghanistan. 
(3)Of the unobligated balance of amounts made available for the Economic Support Fund, all remaining funds relating to implementing and supporting comprehensive strategies to combat corruption in Afghanistan, and for the reintegration of former Taliban and other extremists. (4)Of the unobligated balance of amounts made available to the Department of State for the International Narcotics Control and Law Enforcement Fund, all remaining funds relating to programs in Afghanistan. 
(5)Of the unobligated balance of amounts made available to the Department of State for International Military Education and Training programs, all remaining funds relating to training personnel of the Afghan security forces.  